- Case 4:19-cv-00078-JHM-HBB. Document 1:1 Filed 07/09/19 Page 1 of 1 PagelD #: 13

 

3844 (Rev. 02/19) one .... CIVIL COVER SHEET
The JS 44 civil cover sheet and the information-contained herei¢-neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

| provided by. local,riles of court. “This form, approved by-the Judicial Conference of the nited States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating: ‘the civil’ docket’ sheet. ° (SBE’ INSTRUCTIONS ON NEXT. PAGE OF THIS FORM.) .

OR @) “PLAINTIFES DEFENDANTS

  

 

wo County of Residence of Firs Listéd Plaintiff ‘Union County ae County of Residence of First Listed Defendant Union County

“exceer in U. s. PLAINTIFF CASES)" (IN US, PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 
 
  

 

 

 

 

 

 

 

 

  

 

© Attorneys, (itm ‘Name, Address, ana Tle bet) Attomeys (Known)
ae "Randall C2 ‘eague; Frymite, ‘Evans, ‘Peyton, Teague & Carrio PLLC
ae Post Office Box 695, Madisonville, KY 42431 a
Il, BASIS OF JURISDICTION (Elaea an en in One Box sony) i. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X° in One Box for Plaintiff
, . {For Diversity Cases Only} and One Box for Defendant)
dg 1 US. Government woe x 3 Federal Question - : PTF DEF PTF DEF
*.- Plaintiff’ ~ mt (US. Goverment Not a Parijy Citizen of This State 1 .f § Incorporated or Principal Place O4 04
. . Sones Ott om of Business In This State
a. 2 .U, §. Government 2. OLA Diversity.) 0 Sue Meals ern 0" Ga oe another State O 2 G 2 IncorporatedandPrincipal Place OF 5 O85
Defendant rs _findioase tershp of Parties in Item Hy of Business In Another State
, : - Citizen or Subject ofa O3 3 Foreign Nation os 6
o : _ : es: Foreign Country
IV. NATURE.O UIT Place an 'X"" in One B Only) Z Click here for: Nature of Suit Code L Descript plions.

     

EM Insurance °° . ~~ PERSONAL INJURY " PERSONAL INJURY... |0- 625 Dmg Related Seizure 0 422 Appeal 28 USC 158 CF 375 False Claims Act

 

  
 
 

 

(7 126 Marine: *'- | | +. [7310 Airplane 9365 Personal Injury - of Property 21 USC,881 | 423 Withdrawal O) 376 Qui Tam (31 USC
C1 130 Miller Act (1315 AimplanePiodict ....  - ProductLiability [7 699 Other 28 USC 157 3729(a)}
(1 140 Negotiable Instrument” © -]--. ~~ “Liability 0 367 Health Care/ C8 400 State Reapportionment
(1 150 Recovery of Overpayment | 17 320 Assault, Libel & Pharmaceutical : vt] 1 410 Antitrust
& Enforcement of Judgment] Slander Personal Injury d 820 Copyrights O 430 Banks and Banking
" [151 Medicare Act ©. | 7 330 Federal Employers’ __ Product Liability CO 830 Patent 0 450 Commerce
( 152 Recovery of Defaulted «= | ~~ Liability | °--.*-~ “0 368 Asbestos Personal 0 835 Patent - Abbreviated 0 460 Deportation
’. - Student Loans © 340 Marine Injury Product . New Drug Application | 470 Racketeer Influenced and
- Excludes Veterans} _ £00 345 Marine Product _.., Liability im a arademark Conupt Organizations
- 153 Recovery of: Overpayment . ... Liability... ¢/+- PERSONAL PROPERTY [ Rees rag E UR 4] 480 Consumer Credit
7 "of Veferan’s Benefits oO 350 Motor Vehicle OF 370 Other Fraud 0 710 Fair Labor Standards qo Bat HIA aps & 485 Telephone Consumer
* () 160 Stockholders’ Suits’... . | 355, Motor Vehicle... -~: 0 371 Truth in Lending Act 0 862 Black Lung (923) Protection Act
190 Other Contract 7 ‘Product Liability: - ‘2.380. Other. Personal 0 720 Labor/Management OF 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
‘= 01195 Contract Product. Lishilly © 360-O1her' Personal = Property Damages+* Relations O 864 SSID Title XVI 1 850 Securities/Commadities/
a. 196 Franchise : . Injury __. , (1-385 Property Damage G 740 Railway Labor Act OF 865 RSI (403{g)) Exchange

  
  
 

. iy
OG 362 Personal Injury - / Product Liability 0 751 Family and Medical 1 890 Other Statutory Actions

Leave Act C 891 Agricultural Acts
OP RDERALTAX SUITS:

 

    

1 790 Other Labor Litigation “(0 893 Environmental Matters

    
  

  
  
  
 
  
   
    

   

   

a 210 "Lanil Condemnation ve | R440 Other Civil. Rights |. Habeas as Conpust O 791 Employee Retirement 0 870 Taxes (U.S, Plaintiff 0 895 Freedom of Information
0) 220 Foreclosure; © (1 441 Voting . (1. 463 Alien Detainee ____ Income Security Act or Defendant) Act
(1-236 Rent Lease & Ejectment 0 442 Employment , ..:, .|(01, 510 Motionsto Vacate” "| 0 871 IRS—Third Party 0 896 Arbitration
“(4240 Tortsto Land =| >: 40 443 Housings 2 “|. 2 Sentence: paper . 26 USC 7609 1 899 Administrative Procedure
245 Tort Product Linbifity aaeg Accommodations 0530 General ~ Act/Review or Appeal of

 

Agency Decision

 

CF 290 All Other Real Property’ [0 445 Arner. w/Disabilities - |): 535 Death Penalty _

~~" Employment™: Other: . .. . [0462 Naturalization Application (1 950 Constimtionality of
{1-446 Amer. ‘w/Disabilities -[0 540 Mandamus & Other C1 465 Other Immigration State Statutes
. Other O 550 Civil Rights Actions

O 555 Prison Condition _. .-| _.
a 560 Civil:Detainee -- uO
" "Conditions Of 5 a fee
-~Confinement

  
 
  
  
  
 

11-448 Education ‘ - .

 

 

 

 

 

 
    

 

   
  

V. ORIGIN (Pace ai “Xi 5
- Reinstated: ‘ot -O) 5 Transferred from © 6 Miultidistrict 1 8 Multidistrict

1 Original 2 2 "Removed from Remanded: from
: - Proseeing oo : State Court ~ Appellate Court “Reopened. Another District Litigation - Litigation -
, (specify) Transfer Direct File

 

 

 

: rove . Peopee “Tie el U. 5 ou oa a a iz = Sta 2 Cade cite "Bections 1983 & 198 diversity):
. IVI Rd SAC ie o & ecions
Vi CAUSE oF ACTION a —— ——

Brief descrit tion-of cau feat"
‘Violation.of: Plaintif’s Civil Rights

 
 

 

 

 

 

 

, Vil. r REQUESTED. EN _ G1. CHECK IE-THIS2S:A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: — UNDER RULE 23, F.CvP. 3,500,000.00 JURY DEMAND: Yes No
: VIL. RELATED CASES) . a .
IF ANY. ate eee fe btn _ JUDGE DOCKET NUMBER
DATE —

 
 

= F ABTORNEY OF REG
* 07/09/2019 | pelle es 4 eet
“FOR OFFICE USE ONLY oe ~ a

“(APPLYING IFP so =" SUDGE MAG. JUDGE

 

 

% RECEIPT # _ ma anid _

  
